       Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 1 of 11




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                              Case No. 1:19-cr-00221-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

 MILES PATRICK BARCLAY,

        Defendant.



                                INTRODUCTION
      Before the Court is Defendant Miles Barclay’s Motion to Suppress. Dkt. 47.

The Court held a hearing on the motion on September 21, 2020. For the reasons

that follow the Court will deny the motion.

                                BACKGROUND

      Barclay is charged with possession and distribution of child pornography,

and attempted exploitation of a child. Superseding Indictment, Dkt. 39. In April

2019, Detective Kuoha with the Rupert Police Department created a fictitious

account on the dating app, Meet 24, posing as a young girl with her age listed as 18

years old. Compl., Dkt. 1 ¶ 11. Detective Kuoha was contacted by a user with the

username “Golfguy.” Id. Detective Kuoha informed Golfguy that “she” was



MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 2 of 11




actually 14 years old, to which Golfguy responded “nice as long as you are ok

talking to me.” Id. ¶ 12. Later in the conversation Golfguy asked if “she” wanted to

text and Detective Kuoha provided a cell phone number. Id. ¶ 13. Golfguy

provided a cell phone number ending in 8369. Golfguy exchanged messages with

the fictitious victim from June 4, 2019 through June 26, 2019. Id. ¶ 4. The

messages from Golfguy quickly became sexual Id. ¶ 14.

      On June 11, 2019, Golfguy sent a sexually explicit video of an underage

child to Detective Kuoha and then sent an email linking to a Dropbox file

containing videos of child pornography. Id. ¶¶ 15-17. Golfguy sent the email from

miles_282003@yahoo.com, which showed it came from “miles barclay.” Id. ¶ 17.

After receiving the email Detective Kuoha searched for “Miles Barclay” in the

Idaho Court records database and found a Miles Patrick Barclay who was currently

on parole. Detective Kuoha obtained Barclays address and phone, which matched

the phone number used by Golfguy. Id. 18. Detective Robinson with the Boise

Police Department obtained a driver’s license photo of Barclay and confirmed that

it matched the photo of Golfguy on his Meet24 profile. Id. ¶ 22.

      On June 28, 2019, Detective Robinson obtained a search warrant to search

Barclay’s person, residence, and Dropbox account associated with

miles_282003@yahoo.com. Case No. 1:19-mj-10480-CWD, Dkt. 2, 3. Detective




MEMORANDUM DECISION AND ORDER - 2
       Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 3 of 11




Robinson provided the phone number ending in 8369, and email address used to

send the Dropbox link, in the application for the search warrant. Id. Dkt. 1.

      On July 9, 2019 law enforcement served the warrant on Barclay at his

residence. Compl. ¶ 25, Dkt. 1. Detectives Robinson and Kuoha had Barclay come

outside and eventually placed him in the back of a law enforcement van, which

was set up for interviews. Def. Ex. B., Dkt. 47-1 ¶ 5. After a few minutes

Detectives Kuoha and Robinson entered the van to interview Barclay.

      Prior to advising Barclay of his Miranda rights, Detective Robinson asked

Barclay his name, birthday, address, and place of employment. Ex. C. at 13:52.

After some discussion of Barclay’s employment history and the reasons he moved

to Twin Falls – to be closer to his parents – Robinson asked “Miles, what’s a

telephone number for you?” to, which, Barclay responded with the number ending

in 8369. Id. at 17:27. Robinson then asked “email for you?” and Barclay provided

“miles_282003@yahoo.com.” Id. at 17:38. Robinson said “oddly enough in this

day and age we’ll communicate back and forth via email” and Barclay responded

“I’m better off on a phone call.” Id. at 17:55. This prompted a discussion of

Barclay’s ability to text. Detective Robinson asked “you don’t have a home phone

then?” Barclay responded no, and Robinson asked “just the one telephone number

is what you use?” Barclay responded “yea.” Id. at 19:18.




MEMORANDUM DECISION AND ORDER - 3
           Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 4 of 11




       Robinson then noted Barclay had the Yahoo email account, and asked if he

had any other social media accounts, Barlcay responded that he had Facebook. Id.

at 19:24. He then said “I don’t even [inaudible] the computer for it,” and Detective

Robinson asked if Barclay had a computer in his house. Barclay responded “yea,

oh yea, it hasn’t even been turned on in a couple months.” Id. at 19:35. After

further discussion about Barclays computer use and his bad eyesight, Detective

Robinson asked Barclay about his education history and they discussed Barclay’s

college degree. Id. at 21:30. Throughout this portion of the questioning the

interaction is cordial, with Barclay adding details about his life and engaging the

detectives in conversation.

       At the hearing Detective Robinson testified that he was gathering Barclay’s

biographical information to fill in the Idaho Attorney General’s investigation

form.1 See Ex. 1, Dkt. 57-1. Detective Robinson further testified that the form is

filled out when law enforcement contacts potential sources of information,

including suspects, witnesses, or people with knowledge. The form contains fields




       1
         Detective Robinson did not have a copy of the contact form with him, but testified that
he gathered the information in a notebook or audio recording and then would fill the form out
when he returned to the office.



MEMORANDUM DECISION AND ORDER - 4
           Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 5 of 11




for name, address, date of birth, phone, email, and website, among others.2 Id.

       Detective Robinson testified that it was routine practice to obtain a suspect’s

cell phone number as part of biographical information for further investigation and

contact, but he was aware that Barclay’s cellphone number may be incriminating.

Detective Robinson also testified that it is typical to obtain an email address as part

of biographical information because it is a listed field on the investigation form.

Robinson further testified that because he was located in Boise, and Barclay was in

Twin Falls, communicating via email “could be a very real possibility.” Further, at

the time Detective Robinson interviewed Barclay he had not made a decision

whether to arrest him and may need to contact him later. Finally, Detective

Robinson testified that he did not request Barclay’s cellphone and email to

undermine the Miranda warning.

       After collecting Barclay’s background and biographical information the

interrogation shifted with Detective Robinson saying, “well obviously it’s not a

normal day for you.” Ex. C. at 22:33. Detective Robinson then read Barclay his

Miranda rights pausing after certain sections to make sure he understood them. Id.




       2
         There is no field for social media accounts on the Attorney General’s form. Detective
Robinson testified he asks about social media – primarily Facebook and Instagram – because it is
useful to the Fugitive Recovery Task Force in locating suspects.



MEMORANDUM DECISION AND ORDER - 5
          Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 6 of 11




at 23:00. During the mirandized portion of the interrogation, Detective Robinson

referred to Barlcay’s cellphone – “I understand you have a cellphone – you’ve

been using that,” and then asked about Barclay’s Meet24 account. After asking

about Barclay’s username on Meet24, which Barclay referred to as Fastmeet,

Robinson asked if that account was on his phone, to which Barclay replied “yea.”

Id. at 24:50. Robinson asked how Barclay communicated on Meet24, Barclay

replied “texts and stuff” and Robinson asked “is that the 8369?” Barlcay replied

“yea.”

         Shortly after this discussion, Barclay was provided with a copy of the search

warrant and Robinson briefly explained it to him and indicated that it allowed the

police to search his phone and computers. Id. at 29:08. Robinson then asked about

Barclay’s passwords for his phone and computer, which Barclay provided. Id. at

30:00.

         Later in the interrogation Detective Robinson said “you sent some emails

with that miles_282003@yahoo, and you have a Dropbox account…” Id. at 49:40.

After briefly discussing Barclay’s Dropbox account, Robinson asked Barclay if he

had any other emails. Id. at 49:50. Barclay stated he had one to set up his phone,

but did not use it and did not have any other email accounts. The discussion then

moved on to Barclay’s Dropbox account and the pornography files.




MEMORANDUM DECISION AND ORDER - 6
       Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 7 of 11




      Following Barclay’s interview with Detectives Robinson and Kuoha,

Detective Robinson prepared a complaint. The Complaint states:

      Post Miranda Rights Advisement. Miles admitted that his telephone
      number was []-8369, the same that had been texting the UC account.
      Miles stated that he sent a drop box link using his email address of
      miles_282003@yahoo.com to the UC.

Compl. ¶ 26, Dkt. 1. Barclay was subsequently arrested and has been

detained pending trial.

      Barlcay now seeks to suppress his statements made to Detective

Robinson, arguing they were obtained through an unlawful two-step

interrogation in violation of Miranda. Dkt. 47.

                                    ANALYSIS

      The Government does not dispute that Barclay was in custody and that the

pre-Miranda questions regarding his cellphone number and email constituted an

interrogation not subject to the booking exception. As such, those statements will

be suppressed. The more difficult issue is whether Barclay’s statements after the

Miranda warning must be suppressed as part of an intentional two-step

interrogation intended to undermine Barclay’s rights under Miranda.

      The Court must suppress postwarning confessions obtained during a

deliberate two-step interrogation where the midstream Miranda warning – in light

of the objective facts and circumstances – did not effectively apprise the suspect of



MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 8 of 11




his rights. U.S. v. Williams, 435 F.3d 1148, 1157 (9th Cir. 2006). To determine

whether the interrogator deliberately withheld the Miranda warning courts

consider whether objective evidence and any available subjective evidence support

an inference that the two-step interrogation procedure was used to undermine the

Miranda warning. Id. at 1158. Objective evidence includes the timing, setting, and

completeness of the prewarning interrogation, the continuity of police personnel

and the overlapping content of the pre- and postwarning statements. Id. at 1159

(citing Missouri v. Seibert, 542 U.S. 600, 615 (2004) (Souter, J., plurality

opinion)). The purpose of this inquiry is to ensure that officers do not circumvent

the Fifth Amendment right against self-incrimination through the use of

interrogation practices likely to disable an individual from making a free and

rational choice about speaking. Id.

      Detective Robinson testified that he did not subjectively intend to undermine

the Miranda warning by collecting Barclay’s email and phone number prior to

providing the Miranda warning – even though he knew that information could

potentially be inculpatory. Ultimately Detective Robinson’s subjective intent is not

dispositive and the Court must evaluate the objective factors. Seibert, 542 U.S. at

617 n. 6 (Souter, J., plurality opinion).

      Here the continuity of police personnel, timing, and setting, of the pre- and




MEMORANDUM DECISION AND ORDER - 8
       Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 9 of 11




postwarning statements cut in favor of finding deliberateness. Detectives Robinson

and Kuoha placed Barclay in the van, let him sit for several minutes, and then

entered and Detective Robinson began collecting “biographical” information. After

collecting Barclay’s biographical information, and discussing Barclay’s work

history and educational background, Detective Robinson provided the Miranda

warning and moved directly into the formal interrogation. There was no break in

location, time, or change in police personnel.

      However, the completeness of the prewarning interrogation and overlapping

content of the pre- and postwarning statements cut against finding deliberateness.

The only potentially inculpatory statements made by Barclay in response to

Detective Robinson’s prewarning questioning were his phone number and email

address. While Detective Robinson asked about Barclay’s social media accounts

and whether he had a computer, these questions – and the corresponding answers –

were not inculpatory and had no impact on the subsequent interrogation. Detective

Robinson referenced Barlcay’s phone number and email address in the

postwarning interrogation, and Barclay again admitting that the phone number and

email were his. But, the postwarning interrogation did not build on the prewarning

admissions and largely focused on Barclay’s Meet24 account and Dropbox account

– largely unrelated to the phone number or email address.




MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 10 of 11




      Finally, the Court finds it important that Detective Robinson already knew

that Barclay possessed the phone number and email address he disclosed in the

prewarning statements. Detective Robinson relied on the phone number and email

address in obtaining the search warrant. A search warrant was issued for the

contents of Barclay’s Dropbox account associated with he

miles_2820003@yahoo.com email address prior to the interrogation. Detective

Robinson also testified that he could have obtained Barclay’s phone

communications by obtaining a subpoena to the phone provider. Ultimately,

Detective Robinson did not need Barclay to confirm his phone number or email

address to continue the investigation or have probable cause to arrest Barclay.

      The Court finds that Detective Robinson did not deliberately implement a

two-step interrogation technique. This is not a case like Seibert or Williams where

the police obtained unwarned confessions or significant inculpatory statements and

then relied on them to obtain the mirandized confession. Instead, Detective

Robinson was already aware of Barclay’s phone number and email address and

could have asked about them in the mirandized interrogation without Barclay

admitting to them prior to the Miranda warning. Further, from Barclay’s

perspective, admitting to his phone number and email address did not create a

situation that called into question his freedom to stop talking after receiving the




MEMORANDUM DECISION AND ORDER - 10
      Case 1:19-cr-00221-BLW Document 71 Filed 10/09/20 Page 11 of 11




Miranda warning.

                                 ORDER

     IT IS ORDERED that Defendant’s Motion to Suppress (Dkt. 47) is

DENIED.



                                        DATED: October 9, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
